Citation Nr: 1012555	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of right patella fracture with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L Kreske, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to July 
1986 and in the Reserves from December 1985 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, inter alia, granted 
service connection for the right knee disability currently 
on appeal and assigned a 10 percent disability rating, 
effective January 6, 2001. 

This matter was previously before the Board in October 2007, 
at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is 
again ready for appellate action.

The Board notes that the Veteran also had perfected an 
appeal of the RO's denial of service connection for a back 
disorder; however, that issue was resolved in the Veteran's 
favor in a November 2009 rating decision.  However, he has 
not appealed either the initial rating or effective date 
assigned for that condition.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately 
appeal these downstream issues).  Therefore, that issue is 
not before the Board.


FINDINGS OF FACT

1.  At its worst, the right knee exhibited a range of motion 
with flexion limited to 120 degrees and extension limited to 
zero degrees with pain.  There is no objective evidence of 
instability.

2.  The arthritis in the right knee, with consideration of 
the associated pain and difficulty standing and walking, 
causes no more than slight limitation of flexion or 
extension in this knee with flexion to 120 degrees (140 
degrees being normal) and extension is to zero degrees (zero 
degrees being normal).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of right patella fracture with 
chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code 5257 (2009).

2.  The criteria for an initial separate disability rating 
of 10 percent for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  a 
VCAA letter from the RO to the Veteran dated in December 
2007.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the 
Veteran about the information and evidence not of record 
that was necessary to substantiate his claim, (2) informing 
the Veteran about the information and evidence the VA would 
seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, the Board finds that the RO has provided 
all notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the claim at issue stems from an 
initial rating assignment.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 
U.S.C.A. §§ 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective 
date elements.  Moreover, if he did not receive this notice, 
for whatever reason, it is VA's obligation to explain why 
the lack of notice is not prejudicial - i.e., harmless - 
error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

The Veteran in this case does not contend, nor does the 
evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining 
to the disability rating and effective date elements of his 
higher initial rating claim in December 2007, with 
subsequent readjudication of his claim in November 2009.  
The Veteran also submitted several statements throughout the 
course of the appeal in support of his claim.  Further, he 
was provided a VA examination in connection with his claim.  
Thus, any presumption of prejudice has been rebutted.  In 
any event, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service 
personnel records (SPRs), VA treatment records, and private 
treatment records as identified and authorized by the 
Veteran.  Further, the Veteran was provided a VA examination 
in September 2009.  Finally, he also has submitted numerous 
statements in support of his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  
The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its October 2007 remand.  
Specifically, the RO was instructed to provide the Veteran 
with notice of VA's duty to assist as required by the VCAA 
and by Dingess, supra; and to provide the Veteran with a VA 
examination of his right knee to determine the current 
nature, extent, and severity of his service-connected right 
knee disability.  The Board finds that the RO has complied 
with these instructions and that the September 2009 VA 
examination report substantially complies with the Board's 
October 2007 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis - Residuals of Right Patella Fracture with 
Chondromalacia

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 
C.F.R. §§ 4.20, 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
(here, January 6, 2001) until the present.  This could 
result in "staged ratings" based upon the facts found during 
the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of the Veteran's award when his disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

The Board now turns to the Veteran's 10 percent disability 
rating for residuals of right patella fracture with 
chondromalacia, which resulted from a fracture in the right 
knee due to a motor vehicle accident during a period of 
active duty for training (ACDUTRA) in 1998.  The Board notes 
that, for the period of December 11, 2001, to March 31, 
2002, the RO assigned the Veteran's right knee disability a 
temporary total disability rating.  See 38 C.F.R. § 4.30.  
Since April 1, 2002, the Veteran's right knee disability has 
remained at 10 percent disabling under Diagnostic Code 5257, 
as mentioned above.  38 C.F.R. § 4.71a.  The temporary 100 
percent rating from December 11, 2001, to March 31, 2002, is 
not a subject of the current appeal.  

The Veteran's right knee disability is rated by analogy 
under Diagnostic Code 5257 (other impairment of the knee), 
38 C.F.R. § 4.71a, for instability.  According to Diagnostic 
Code 5257, which rates "other" knee impairment, to include 
recurrent subluxation or lateral instability, a 10 percent 
rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability; a 20 percent rating will 
be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain is inapplicable to ratings under Diagnostic Code 
5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or 
slight) is subjective and is entrusted to the judgment of 
the Rating Specialist. The presence of effusion and swelling 
associated with painful motion and instability represent 
severe symptomatology, if constant.  History of locking of 
the knee, audible clicking and the presence of instability 
as demonstrated by a positive drawer test should be 
considered moderate or slight.  Recurring signs and 
symptoms, residuals, frequency of medical treatments and 
therapy, lost workdays, effects on job performance and 
employment, etc., should be considered when rating severity 
of disability.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

A review of the evidence indicates that the Veteran was 
provided a VA examination of his right knee in April 2001, 
at which time he complained of pain, intermittent swelling, 
and giving-way, all of which were made worse by activities 
such as kneeling, climbing, or sitting in one position for a 
prolonged period of time.  There was no history of recurrent 
subluxation or dislocation.  Examination of the right knee 
revealed mild quadriceps atrophy and mild swelling.  Range 
of motion in the right knee was limited from zero to 120 
degrees.  McMurray's, anterior drawer, and Lachman's tests 
were negative.  The patella itself was tender over the 
inferior pole.  The Veteran was diagnosed with fracture of 
right patella, status post open reduction and internal 
fixation with residual stiffness with chondromalacia, 
patella, grade I.  See VA examination report dated in April 
2001.  

The Veteran underwent physical therapy in January and 
February 2002, after undergoing a knee surgery.  VA 
treatment records of physical therapy indicated that he had 
some stiffness in the right knee with range of motion from 
zero to 100 degrees in flexion.  He also reported some 
instability.  Subsequent VA treatment records dated from 
April 2005 to June 2005 show no complaints of problems with 
his right knee.  

During another VA examination dated in July 2005, the 
Veteran reported that his right knee disability had 
progressively worsened.  It was noted that he wore a hinged 
knee brace with Velcro straps.  He reported being able to 
stand for 15 to 30 minutes and walk for more than 1/4 of a 
mile, but less than one mile.  He also reported giving way, 
instability, pain, stiffness, weakness, and warmth in the 
right knee.  He had a range of motion of zero to 90 degrees 
in flexion, with pain beginning at 90 degrees; and zero 
degrees in extension.  The Veteran's knee had crepitation, 
painful movement, and guarding of movement.  See VA 
examination report dated in July 2005.  

The Veteran's most recent VA examination in September 2009 
revealed that he has developed morning stiffness and 
retropatellar pain, especially when climbing stairs.  He 
complained of giving way, stiffness, weakness, decreased 
speed of joint motion, tenderness, redness, and weekly 
flare-ups, but indicated no additional loss of motion during 
flare-ups.  He did not use an assistive device when walking.  
The Veteran had a range of motion in the right knee of zero 
to 120 degrees, with evidence of pain with active motion.  
There was also evidence of pain following repetitive motion, 
but no additional limitation of motion after three 
repetitions of range of motion.  Though there was 
tenderness, crepitus, guarding of movement, clicking, and 
grinding, there was no instability, subluxation, or 
dislocation.  Overall, any signs of instability present in 
the right knee are only "slight", and more than adequately 
contemplated by the 10 percent rating already assigned.  
38 C.F.R. § 4.1.  

The Board finds that an evaluation beyond 10 percent for the 
Veteran's residuals of right patella fracture with 
chondromalacia is not warranted.  38 C.F.R. § 4.7.  Under 
Diagnostic Code 5257, the evidence of record does not 
reflect "moderate" instability, so the Veteran may not 
receive a 20 percent rating. 

The Board notes that other diagnostic codes for knee 
disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of this case do 
not support their application.  See, e.g., 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5258 (dislocated cartilage), Diagnostic Code 
5259 (removal of semilunar cartilage), and Diagnostic Code 
5262 (impairment of the tibia and fibula).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Conceivably, the Veteran could be rated under Diagnostic 
Code 5260 (limitation of flexion of the leg) and/or 
Diagnostic Code 5261 (limitation of extension of the leg); 
however, this rating would be a noncompensable rating at the 
most because the Veteran's range of motion of the knee is 
only slightly limited at zero degrees of extension and 120 
degrees of flexion.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for residuals of right patella fracture with 
chondromalacia.  38 C.F.R. § 4.3.   

Analysis - Right Knee Arthritis 

The Board notes that the September 2009 VA examiner also 
diagnosed the Veteran with patellofemoral arthritis of the 
right knee based on X-rays taken of his right knee.  Thus, 
the Board will also review evidence of the Veteran's right 
knee disability under Diagnostic Codes 5003 and 5010.  In 
this regard, the Board emphasizes that a Veteran who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, if a 
separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 and 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Codes 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261, as discussed 
above.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion. See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will 
be assigned for limitation of flexion of the leg to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 
degrees; a 10 percent rating will be assigned for limitation 
of extension of the leg to 10 degrees; a 20 percent rating 
will be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, the 10 percent evaluation currently assigned for 
instability of the right knee also could be reflected by X-
ray evidence of patellofemoral arthritis seen with 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Thus, the Veteran's right knee 
disability also could be evaluated under Diagnostic Codes 
5003, 5010, 5260/5261, for degenerative arthritis with 
limitation of flexion or extension.  

In this case, there is evidence suggestive of a separate 
initial 10 percent rating for arthritis of the right knee.  
38 C.F.R. § 4.7.  Specifically, during the September 2009 VA 
examination, right knee flexion was 120 degrees and right 
knee extension was zero degrees, both of which are not 
compensable under Diagnostic Codes 5260 and 5261.  With 
regard to functional loss, there was no increased limitation 
of motion due to weakness, fatigability, or incoordination, 
but there was pain after repetitive use.  Moreover, the 
September 2009 VA examiner noted pain with active motion in 
the right knee.  Consequently, in accordance with Diagnostic 
Code 5003 and 38 C.F.R. § 4.59, the Board finds that an 
initial disability rating of 10 percent for the Veteran's 
right knee arthritis, with painful motion, is warranted, 
even though there is only noncompensable limitation of 
motion.  38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Codes 5003 
and 5010; Lichtenfels v. Derwinski; 1 Vet. App. at 488.  




In that regard, a disability rating in excess of 10 percent 
for the Veteran's right knee arthritis is not warranted as 
the limitation of motion in his right knee is 
noncompensable, and any painful motion and functional 
impairment present are adequately reflected by the 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

Accordingly, the Board finds that the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
right knee instability under Diagnostic Code 5257.  38 
C.F.R. § 4.3.  However, the evidence supports a separate 
initial rating of 10 percent, but no higher, for right knee 
arthritis with painful motion.  Id. 
 
The Board adds that it does not find that the Veteran's 
right knee disability should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 126.  Since the effective 
date of his award, the Veteran's right knee disability has 
never been more severe than contemplated by its existing 
rating, so the Board cannot "stage" his rating in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the disability markedly 
interferes with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the Veteran is not adequately compensated for his 
disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  





ORDER

An initial disability rating in excess of 10 percent for 
residuals of right patella fracture with chondromalacia is 
denied.

A separate initial disability rating of 10 percent for right 
knee arthritis is granted, subject to the laws and 
regulations governing payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


